      Case 2:21-cv-00164-JJT Document 16 Filed 08/10/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                                No. CV-21-00164-PHX-JJT
10                 Plaintiff,                       ORDER
11   v.
12   DW CL VII LLC,
13                 Defendant.
14
15
16         Pursuant to the Court’s Order of August 6, 2021 (Doc. 15),
17         IT IS HEREBY ORDERED that the above-entitled matter is dismissed.
18         IT IS FURTHER ORDERED directing the Clerk to close this matter.
19         Dated this 10th day of August, 2021.
20
21                                       Honorable John J. Tuchi
                                         United States District Judge
22
23
24
25
26
27
28
